DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 and 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/924,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant Claims 1-2 recite only the limitations which are recited in conflicting Claims 1-2 of Application No. 16/924,120.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As to Claim 1, the ‘120 application claims the same structural components as found in the instant application (references in parentheses) including a mold clamping device (apparatus) having a half nut comprising:
a bed (base), a pressure-receiving platen (stationary) fixed to the bed (base),
 	a traction platen (mold clamping mechanism)…and is 
configured to move up and down (freely movable), 
a tie bar extending downward from the movable platen and penetrating pressure-receiving platen and the traction platen, which is equivalent to the recited instant Claim 1: …”
 	a tie bar which is extend from the stationary platen, and which passes completely through the movable platen and through the mold clamping mechanism”
	The ‘120 application Claim1 comprises further limitations matching the instant application including: a half nut that engages a saw tooth portion on the tie bar, which reads on the tie bar provided with a circumferential groove to be meshed with the half nut (Compare Fig. 5 of the ‘120 case to Fig. 3 of the instant case), 
a mold opening and closing mechanism that moves the movable platen along the control unit configured to control opening and closing of the half nut and the strong (forceful) mold opening mechanism which has a larger (greater ) axial force and a shorter stroke than the mold opening and closing mechanism  and 

the saw tooth portion being formed at a lower end of the tie bar, and half nut being disposed under the traction platen (Compare Fig.3 of the ‘120 case to Fig. 1 of the instant case). 
While there is a difference in the relative configuration of the movable platen to the stationary platen of the instant case whereby the movable platen is disposed on top or above the pressure-receiving or stationary platen in the ‘120 case so that the movable platen is lowered, which is in contrast to the instant case, whereby the movable platen is placed between the mold clamping mechanism and the stationary platen such that the stationary platen is to the right or above the movable platen,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the movable platen from an upper or right position to one that is below or to the left (depending on orientation) in a mold clamping apparatus since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. 
One would have been motivated to rearrange the movable platen to a position opposite from where it was for the purpose of putting the movable body in a position where it is lifted or lowered on top by the mold opening and closing mechanism without the half nut provided on it, thus reducing the load on the mold opening and closing mechanism (‘120 application, paragraph [0158]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 2007/0085238) in view of Murata (US 2017/0057143).
Regarding Claim 1, Manabe discloses a mold clamping apparatus (abstract)  provided with a forceful mold opening mechanism (paragraph [0003] strong mold clamping force required to withstand a large internal mold pressure: paragraph [0029] …large mold clamping force is generated…), the apparatus comprising- 
a base (Fig.2 paragraph [0017] base plate – 1)
a stationary platen fastened to the base (Fig. 2 paragraph [0017] stationary platen – 2 is fixed to one end of the base plate – 1); 
a mold clamping mechanism which is placed in parallel with the stationary platen, and which is supported by the base so as to be freely movable (Fig. 2 paragraph [0021] mold clamping cylinder – 20 …in the movable platen – 4 and is away from the stationary platen – 2) ; 
a movable platen placed between the mold clamping mechanism and the stationary platen Fig. 2 paragraph [0017] a movable platen – 4 that supports a movable mold – 5) ; 
a tie bar which is extended from the stationary platen, and which passes completely through the movable platen (Fig. 2 paragraph [0018] four tie bars ...extend through holes – 7, 8 ..formed in the four corners of the stationary plate – 2 and movable platen – 4 ) and through the mold clamping mechanism 
a mold opening and closing mechanism that moves the movable platen along the tie bar (Fig. 2 paragraphs [0017] [0018] moveable platen – 3 is moved toward and away from the stationary platen – 2 by mold opening and closing means; tie bars inserted through movable platen); 
and the mold clamping mechanism, wherein the mold clamping mechanism is provided with a half nut (abstract), and the tie bar is provided with a circumferential groove to be meshed with the half nut (Fig. 2 abstract split nut – 18 groove portion – 16, paragraph [0020] multiple groove portion (an engagement portion – 16 formed on the outer circumference of the tie bar), 
wherein a forceful mold opening mechanism that opens the molds at an initial stage of mold opening is provided across the movable platen and the mold clamping mechanism, (Fig.2 paragraph [0029] …the movable platen – 4 is further propelled…whereby a large mold clamping force is generated at a portion where the stationary mold – 3 meets the movable mold – 5) and
wherein the forceful mold opening mechanism is set to have a shorter stroke than the mold opening and closing mechanism (Fig. 3 (3) paragraph [0010] …it is possible to set the piston stroke at the time of the mold contact and the mold clamping to be a required minimum;…the symbol δ1 denotes a piston stroke at the time of the mold contact and the mold clamping). 
However, Manabe is silent as to a control unit controlling the mold opening and closing mechanism, the setting of the forceful mold opening mechanism to have a greater axial force than the mold opening and closing mechanism, and the opening and closing of the half nut, the forceful mold opening mechanism, and the position of the half nut so that it is synchronized with the circumferential groove.
In the same field of endeavor, Murata discloses a mold clamping apparatus including a fixed and movable plate but also discloses a control unit that controls the mold opening and closing mechanism – a mold opening/closing actuator (abstract) for moving the mold clamping cylinder or the movable platen (Fig. 1 abstract, paragraphs [0024] [0025] mold opening /closing actuator – 16) whereby any of a hydraulic cylinder and an electric cylinder may be used as the mold opening/closing actuator – 16).

wherein the control unit controls opening and closing of the half nut (Fig. 2 paragraph [0027] nut – 21a extending from lock plates)), controls the forceful mold opening mechanism (paragraph [0012]…whole of mold opening is performed quickly by operating the mold opening/closing actuator), and also controls a position of the half nut in such a way that the half nut is synchronized with the circumferential groove by the forceful mold opening mechanism (Fig. 2 paragraph [0026] lock plate moving actuator – 23, nut – 21a extending from upper lock plate – 21; nut 22a extending from lower lock plate which are synchronously moved closer to the circumferential grooves – 19a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Manabe to incorporate the disclosure of Murata whereby a mold clamping apparatus provided with a forceful mold opening mechanism and having a stationary and movable platen with a mold clamping mechanism supported by a base, in parallel with the stationary platen, so as to be freely movable such that the forceful mold opening mechanism is provided across the movable platen and the mold clamping mechanism provided with a half nut and a tie bar with a circumferential groove to be meshed with the half nut, as disclosed by Manabe,
 to further consider a control unit controlling the mold opening and closing and mold clamping mechanisms and wherein the forceful mold opening mechanism is set so as to have a greater axial force than the mold  opening and closing mechanism (in addition to the shortening of the stroke compared to the mold opening and closing mechanism) and whereby the control unit controls the opening and closing of the half nut, the forceful mold opening mechanism and the position of the half nut such that it is synchronized with the circumferential groove by the forceful mold opening mechanism, as disclosed by Murata.

 Regarding Claim 2, the combination of Manabe and Murata disclose all the limitations of Claim 1, however, while Manabe discloses a half nut (split nut) engaged or meshed with multiple circumferential groove portions on the tie bar (paragraph [0020]), both Manabe and Murata are silent as to the shape of the half nut and groove engagements (rectangular tooth and rectangular groove).
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 
In this case, a rectangular shape of a tooth and groove engagement, as disclosed by Manabe, would meet the intended use of the apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742